Name: 2014/318/EU: Council Decision of 17 February 2014 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and the Russian Federation on drug precursors
 Type: Decision
 Subject Matter: international affairs;  trade policy;  criminal law;  chemistry;  Europe;  social affairs;  health;  European construction
 Date Published: 2014-06-04

 4.6.2014 EN Official Journal of the European Union L 165/6 COUNCIL DECISION of 17 February 2014 on the conclusion, on behalf of the European Union, of the Agreement between the European Union and the Russian Federation on drug precursors (2014/318/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(6)(a) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The European Union and the Russian Federation should strengthen their cooperation to prevent diversion of drug precursors from the legal trade, in order to counter the illicit manufacture of narcotic drugs and psychotropic substances. (2) In accordance with Council Decision 2013/263/EU (1), the Agreement between the European Union and the Russian Federation on drug precursors (the Agreement) was signed on 4 June 2013, subject to its conclusion at a later date. (3) The Agreement should ensure full respect of fundamental rights, in particular a high level of protection for the processing and transfer of personal data between the Parties to the Agreement. (4) The Agreement should be approved on behalf of the European Union, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Russian Federation on drug precursors is hereby approved on behalf of the Union. The text of the Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the European Union, give the notification provided for in Article 11 of the Agreement (2). Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 17 February 2014. For the Council The President A. TSAFTARIS (1) Council Decision 2013/263/EU of 13 May 2013 on the signing, on behalf of the European Union, of the Agreement between the European Union and the Russian Federation on drug precursors (OJ L 154, 6.6.2013, p. 5). (2) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.